Citation Nr: 1619628	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

3.  Entitlement to a rating for diabetes mellitus, type II, with erectile dysfunction in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to November 1967.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  Thereafter in February 2016, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction review of any additional evidence associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.

2.  For the entire rating period on appeal, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology, but not by total occupational and social impairment due to psychiatric symptomatology. 

3.  For the entire rating period on appeal, the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction has not required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a) (2015).  

2.  The criteria for a rating for PTSD, of 70 percent, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating for diabetes mellitus, type II, with erectile dysfunction in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In July 2010 the Veteran requested entitlement to a TDIU.  The Veteran is service-connected for PTSD evaluated at 70 percent, diabetes mellitus, type II, evaluated at 20 percent, peripheral neuropathy of the bilateral lower extremities, each evaluated at 10 percent.  Prior to the increased disability rating for PTSD to 70 percent in this decision discussed below, the Veteran's combined disability rating for his service-connected disabilities has been 70 percent effective from August 5, 2005; with the increase in the rating for PTSD, his combined disability rating is 80 percent.  As such, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met throughout the appeal period.

The September 2009 VA examiner for diabetes mellitus noted the Veteran is not currently working.  At the September 2010 VA general medical examination, the Veteran reported his PTSD affects his ability to work.  The September 2010 VA examiner for PTSD noted the Veteran has not been gainfully employed since his last VA examination for PTSD in November 2005, which the Veteran attributes to physical rather than to psychiatric problems.  At the May 2012 VA Disability Benefits Questionnaire (DBQ) examination for PTSD, the examiner noted the Veteran last worked in September 2001, retired after an injury on the job to his knees in May 2000, and continues to receive worker's compensation.  

Nevertheless, a December 2011 private vocational analysis report documents the Veteran's occupational base of employability has diminished.  It was explained that the Veteran suffers from a severe mental condition, specifically PTSD.  Pursuant to this report, a February 2011 supplemental questionnaire as to residual functional capacity shows a private psychiatrist reported the Veteran's ability to perform full time work in a routine setting is moderately severe (defined as an impairment which seriously affects ability to function) due to his psychiatric status.  The vocational expert concluded the Veteran does not have the exertive or the mental capacities to perform the needed tasks and duties as of his past work a tractor trailer truck driver or other types of gainful employment on a sustained basis.  

In light of the Veteran's physical disability picture, the Board finds that the preponderance of the evidence shows the service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  As such, resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU on a schedular basis has been met.

Increased Ratings

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 and August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD or diabetes mellitus, type II, with erectile dysfunction on appeal since he was last examined in May 2012 and March 2012, respectively.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the February 2016 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding  PTSD and diabetes mellitus, type II, with erectile dysfunction.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected PTSD and diabetes mellitus, type II, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

PTSD

In a March 2005 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 30 percent disability rating effective for the entire rating period from September 24, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

On July 12, 2010, the Veteran requested entitlement to a TDIU and the RO interpreted that claim to also include a request for higher ratings for the service-connected disabilities, to include PTSD.  In the March 2012 VA rating decision on appeal, the RO increased the disability rating to 50 percent effective for the entire rating period from August 5, 2005.

The Board considers whether a rating in excess of 50 percent for PTSD is warranted at any time since or within one year prior to the date of claim on July 12, 2010.  

A higher rating of 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented usage of the DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in April 2015, the DSM-V is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

At the outset, the evidentiary record shows the Veteran has limited contact with his children and grandchildren.  Specifically, at the May 2012 VA DBQ examination for PTSD, the Veteran reported he has three children but maintains contact with only his youngest son about once a week and has only seen his grandchildren once "from a far."  When asked about his two other children, he explained that their mother's view (his ex-wife) created unwillingness on their part to maintain contact with him.  A February 2015 statement from a treating social working at a Vet Center also noted the Veteran's estranged relationship with his children and grandchildren and concluded the Veteran has a long history of chronic and severe PTSD, works hard to function, and will continue to need psychiatric counseling long term.

Additionally, pursuant to the December 2011 private vocational analysis, the Veteran reported psychiatric symptomatology through his telephone interview.  He reported a decline in concentration, interest in activities, pace for doing household tasks, and socialization with other people, as well as some speech difficulties evidenced by his loss for words when trying to describe things.  The Veteran also reported at the February 2016 Board hearing that he suffers panic attacks a few to four times a week, even on a daily basis, triggered by a helicopter going overhead or similar sounds.

The Veteran reported at the September 2010 VA examination for PTSD that, with regard to social impairment due to PTSD symptoms, he finds it difficulty to maintain his composure when he hears helicopters overhead, speaks about his combat experiences only to other veterans or mental health clinicians, and is somewhat socially isolated.

At the September 2010 VA examination for PTSD, the examiner noted the Veteran's social functioning is essentially unchanged since his last examination for PTSD in November 2005.  Specifically, the Veteran continues to live with and care for his sister; which duties include cooking, taking sister to medical appointments, completing laundry, and cleaning the house.  He has a stable relationship with his girlfriend of more than 15 years and they occasionally take walks on the beach or go to the movies together.  He also watches NASCAR on television, attends VA meetings, and has attended group therapy over the last five years.  The Veteran further reported he has gotten worse with continued combat memories, dreams about Vietnam, variably depressed mood, difficulty with short-term memory, and disturbed sleep patterns that result in occasional fatigue during the daytime.  The examiner noted the Veteran's insomnia and short term memory problems appear to be related to physical problems as well as to PTSD.

Following the clinical evaluation, the examiner noted observations that the Veteran was casually dressed, appropriately groomed, alert and oriented in all spheres, and displayed unremarkable hygiene and appropriate behavior.  His mood was mildly anxious with congruent affect, unimpaired speech and thought process, grossly intact long and short term recall, adequate attention and concentration, and present judgment and insight.  The Veteran did not report suicidal or homicidal ideation, intent, or plans, hallucinations, delusions, panic attacks, obsessions, phobias, recent substance abuse, or any inability to perform activities of daily living.  The VA examiner concluded the Veteran reports mild to moderate symptoms without remission on at least a weekly basis.

At the May 2012 VA DBQ examination for PTSD, the Veteran reiterated living and caring for his sister, he continues to go out with his girlfriend about twice per week to local restaurants, and he also noted going to watch auto racing once per month.  The Veteran reported ongoing psychiatric symptomatology of needing to face the door in a restaurant and having nightmares and recurrent instructive thoughts, and the examiner noted the Veteran's impairment of short- and long-term memory.  

Following the September 2010 and May 2012 VA examinations, a GAF score of 55 was assigned, and the May 2012 VA examiner characterized Veteran's level of psychiatric impairment as occupational and social impairment with reduced reliability and productivity.  

Additional evidence during this appeal period includes VA treatment records that show ongoing treatment for PTSD, to include GAF scores of 50 (in November 2011), 53 (on October 30, 2009, January 2010, April 2010, July 2010, and October 2010), 55 (from October 7, 2009 to February 2014 on 23 occasions), and 58 (in July 2010).  Most recently, in the February 2015 statement from a Vet Center, it was noted the Veteran has a good relationship with his elder sister and psychiatric symptomatology includes flashbacks, intrusive thoughts of war, dreams/nightmares, attempts to avoid war-related stimuli, detachment from others, history of irritability, hypervigilance, sleep disturbance, startle response, and guilt.

Moreover, at the February 2016 Board hearing, the Veteran reported his psychiatric symptomatology including hypervigilance, sleep impairment, nightmares, depression, avoidance of people in crowds, memory impairment, and loss of concentration. 

The Board acknowledges the GAF score of record during the appeal period are 50, 53, 55, and 58.  A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.  Although PTSD renders him unable to obtain or retain substantially gainful employment, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total social impairment at any time during the appeal period to warrant a 100 percent rating.  As such, a rating of 70 percent, but no higher, is warranted.

With respect to the entire rating period on appeal, the Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 100 percent evaluation for the appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the appeal period but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for a total rating.  In fact, the Veteran retains relationships with his sister, son, and girlfriend therefore total social impairment is not shown.  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of psychiatric impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Diabetes Mellitus, Type II, with Erectile Dysfunction

In a September 2003 VA rating decision, service connection for diabetes mellitus, type II, was granted based on presumptive exposure to herbicides during his service in Vietnam from December 1966 to November 1967.  The Veteran was assigned a 20 percent disability rating effective for the entire rating period from June 11, 2003.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  On July 27, 2009, the Veteran requested a higher rating for this disability.  

Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  Id.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations under 38 C.F.R. §§ 4.7, 4.21generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board notes that in the March 2012 VA rating decision, the RO characterized this service-connected disability as diabetes mellitus, type II, with (noncompensable) erectile dysfunction and continued the 20 percent disability rating for the entire rating period from April 25, 2003.

The Board considers whether a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is warranted at any time since or within one year prior to the date of claim on July 27, 2009.  

At the September 2009 VA examination for diabetes mellitus, the Veteran reported he has been on insulin since April 2009 and is on a restricted diet, and denied any hypoglycemic reactions or ketoacidosis that require hospitalization in the past year and restriction of activity secondary to his diabetes.  Following the clinical evaluation, the VA examiner concluded that diabetes mellitus, type II, does not affect the Veteran's activities of daily living.

At the September 2010 VA general medical examination, the Veteran reported his diabetes mellitus, type II, is currently fairly controlled with a hemoglobin Alc of 6.9 and when he checks his sugar it is around the 150 area.

At the March 2012 VA DBQ examination for diabetes mellitus, the VA examiner noted the following findings: the Veteran's treatment includes prescribed insulin, prescribed oral hypoglycemic agent(s), and management by restricted diet; the Veteran visits a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month; nevertheless, the Veteran does not require regulation of activities as part of medical management of diabetes mellitus, type II.

At the April 2012 VA DBQ general medical examination, following the clinical evaluation and review of the claims file, the VA examiner concluded there are no functional impairments from the Veteran's diagnosis of diabetes mellitus, type II.

Additional evidence during this appeal period includes private and VA treatment records that show ongoing treatment for diabetes mellitus, and an April 2010 VA treatment record documents the Veteran is involved in social and leisure/recreational activities.

During the appeal period, the Veteran reported in the April 2013 VA Form 9 that he has a regulation of activities. At the February 2016 Board hearing, he reported being on a diet, watching his weight and what he eats, and taking insulin on a daily basis.  When asked if his activities are restricted in terms of walking and standing, the Veteran answered he cannot walk long periods of time without a walker, shovel snow, anything that requires exertion, but is able to drive a car. He did not report that a doctor or medical professional had directed him to regulate his activities do to his diabetes.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show a regulation of activities due to diabetes mellitus at any time during or within one year prior to the appeal period.  As such, a rating in excess of the currently-assigned 20 percent rating is not warranted.

Again, the Board has considered the Veteran's reported history of symptomatology related to the service-connected diabetes mellitus, type II, with erectile dysfunction pursuant to seeking VA compensation benefits and at private and VA treatment sessions.  See Layno, 6 Vet. App. at 470.  Nevertheless, his statements do not rise to a level of competency to identify the specific level of diabetic impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright, 2 Vet. App. at 25.

Additional Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's, now, assigned evaluation of 70 percent for PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the Veteran's symptoms and treating physicians' findings of difficulty maintaining relationship with two of his three children, decreased concentration and interest in activities, speech difficulties, panic attacks, social isolation, nightmares, depressed mood, short-term memory and sleep impairment, hypervigilance, intrusive thoughts, and GAF scores of 50, 53, 55, and 58 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442.  There is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time during the period on appeal.  

Additionally, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 20 percent for diabetes mellitus, type II, with erectile dysfunction with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Throughout the course of the appeal, the Veteran's medical history includes erectile dysfunction, daily treatment with insulin and prescribed oral hypoglycemic agent(s), restricted diet, visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic, and limitations on walking for long periods of time without a walker with no regulation of activities.  

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's PTSD or diabetes mellitus, type II, with erectile dysfunction that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

 
ORDER

Entitlement to a TDIU is granted.

A rating for PTSD of 70 percent, but no more, is granted, subject to the law and regulations governing the award of monetary benefits.

A rating for diabetes mellitus, type II, with erectile dysfunction in excess of 20 percent is denied.




____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


